Citation Nr: 1820981	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-29 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for psychiatric disability, to include major depressive disorder, adjustment disorder, and schizoid personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to August 2000.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the claim now resides with the Houston, Texas RO.
 
In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the major depressive disorder, adjustment disorder, and schizoid personality disorder diagnoses of record, the Board has recharacterized the claim as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided. 

When the Veteran filed his November 2010 claim for service connection for a psychiatric disability, he indicated that he received treatment from June 1997 to June 1999 at the United States Army Hospital in Hanau, Germany.  While the Veteran's service treatment records reflect July 1997 and August 1998 records from the Hanau Mental Health Clinic, no further medical records from Hanau, Germany are found within the Veteran's service treatment records.  As it is unclear as to whether a specific request was made to obtain all of the Veteran's service treatment records while he was stationed in Hanau, Germany from 1997 to 1999, on remand, the AOJ should attempt to obtain all outstanding service treatment records.

Throughout his appeal, the Veteran has contended that his psychiatric disability is either directly related to service or caused or aggravated by his service-connected low back disability and headaches.  During his December 2010 VA examination, the examiner diagnosed the Veteran with major depressive disorder and schizoid personality disorder.  The examiner opined that the Veteran's psychiatric disability is not directly related to service, nor is the Veteran's insomnia secondary to pain from his service-connected low back disability or headaches.  The Board finds the examiner's opinion as to secondary service connection inadequate due to an insufficient rationale, which tends to support an opinion regarding secondary service connection causation as opposed to secondary service connection aggravation.  The Board finds that on remand, the AOJ should obtain an addendum opinion with a complete rationale as to whether the Veteran's psychiatric disability has been caused or aggravated by his service-connected low back disability and/or headaches.

Additionally, as the Veteran has indicated that he continues to receive treatment through VA for his psychiatric disability, and his post-service VA treatment records in the claims file only extend to 2010, on remand, the AOJ should obtain any outstanding VA treatment records from 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding service treatment records, to include those from the Hanau Mental Health Clinic from 1997 to 1999, while the Veteran was stationed in Hanau Germany.

All efforts to obtain these records should be documented, and if the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2. With any necessary identification of sources and authorization by the Veteran, request all VA treatment records not already associated with the file from, to include those from 2010 to the present. Copies of any outstanding VA treatment records should be added to the Veteran's electronic claims file.

3. Send the Veteran's claims file to an appropriate medical professional to obtain a medical opinion regarding the nature and etiology of any diagnosed psychiatric disability, to include major depressive disorder, adjustment disorder, and schizoid personality disorder.  The Veteran's electronic claims file must be made available to the designated professional for review.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

Following the review of the claims file, the examiner is then requested to respond to the following: 

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disability had onset in, or is otherwise related to, active service?

In rendering the opinion, the examiner should specifically consider:  (1) the July 1997 report of prolonged depression, and (2) the August 1998 diagnosis of adjustment disorder.

b) Is it at least as likely as not (a 50 percent probably or greater) that any diagnosed psychiatric disability is caused by the Veteran's service-connected low back disability. 

c) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disability is aggravated by (increased in severity beyond the natural progress of the disorder) the Veteran's service-connected headaches.  The degree of any aggravation should be specified. 

If the requested opinions cannot be provided without a new examination, one should be scheduled.

4. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




